 



Exhibit 10.1
FIFTH AMENDMENT
TO CREDIT AGREEMENT
     This FIFTH AMENDMENT TO CREDIT AGREEMENT is entered into as of January 5,
2006 (this “Amendment”) by and between BROCADE COMMUNICATIONS SYSTEMS, INC.
(“Borrower”), and COMERICA BANK (“Bank”).
RECITALS
     A. Borrower and Bank have previously entered into that certain Credit
Agreement dated as of January 5, 2000, as amended by the First Amendment to
Credit Agreement dated as of March 21, 2000, as amended by the Second Amendment
to Credit Agreement dated as of September 20, 2000, as amended by the Third
Amendment to Credit Agreement dated as of January 22, 2001, as amended by the
Fourth Amendment to Credit Agreement dated as of July 27, 2005, as amended by
the letter agreement dated as of September 13, 2005 (the “Credit Agreement”).
     B. Borrower and Bank desire to amend the Credit Agreement on the terms and
conditions set forth herein.
     NOW, THEREFORE, Borrower and Bank hereby amend and supplement the Credit
Agreement as follows:
     1. DEFINITIONS. All initially capitalized terms used in this Amendment
shall have the meanings given to them in the Credit Agreement unless
specifically defined herein.
     2. AMENDMENTS.
     2.1 The following definition in Section 1.2 of the Credit Agreement is
hereby amended and restated to read as follows, effective as of October 29,
2005:
     “Current Liabilities” means all liabilities of Borrower which should, in
accordance with GAAP, be classified as current liabilities, including the dollar
amount of any issued and outstanding letter of credit and the current portion of
long-term indebtedness required to be paid within one year, but excluding
warranty reserve, deferred revenue, and the dollar amount of any convertible
subordinated debt that is secured by cash or U.S. securities.
     2.2 Section 12.11 of the Credit Agreement is hereby amended and restated to
read as follows:
     “12.11 JURY TRIAL WAIVER.
THE UNDERSIGNED ACKNOWLEDGE THAT THE RIGHT TO TRIAL BY JURY IS A CONSTITUTIONAL
ONE, BUT THAT IT MAY BE WAIVED UNDER CERTAIN CIRCUMSTANCES. TO THE EXTENT
PERMITTED BY LAW, EACH PARTY, AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO
CONSULT) WITH COUNSEL

1



--------------------------------------------------------------------------------



 



OF ITS, HIS OR HER CHOICE, KNOWINGLY AND VOLUNTARILY, AND FOR THE MUTUAL BENEFIT
OF ALL PARTIES, WAIVES ANY RIGHT TO TRIAL BY JURY IN THE EVENT OF LITIGATION
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR ANY OTHER DOCUMENT, INSTRUMENT OR
AGREEMENT BETWEEN THE UNDERSIGNED PARTIES.”
2.3 The first sentence of Section 13 of the Credit Agreement is hereby amended
and restated to read as follows:
“If and only if the jury trial waiver set forth in Section 12.11 of this
Agreement is invalidated for any reason by a court of law, statute or otherwise,
the reference provisions set forth below shall be substituted in place of the
jury trial waiver.”
     3. REPRESENTATIONS AND WARRANTIES. Borrower hereby affirms to Bank that all
of Borrower’s representations and warranties set forth in the Credit Agreement
are materially true, complete and accurate in all material respects as of the
date hereof.
     4. NO DEFAULTS. Borrower hereby affirms to Bank that no Event of Default
has occurred and is continuing as of the date hereof.
     5. CONDITION PRECEDENT. The effectiveness of this Amendment is expressly
conditioned upon the receipt by Bank of an executed copy of this Amendment.
     6. COSTS AND EXPENSES. Borrower shall pay to Bank all of Bank’s
out-of-pocket costs and expenses (including, without limitation, the reasonable
fees and expenses of its counsel, which may include search fees, filing and
recording fees, and documentation fees) arising in connection with the
preparation, execution, and delivery of this Amendment and all related
documents.
     7. LIMITED EFFECT. In the event of a conflict between the terms and
provisions of this Amendment and the terms and provisions of the Credit
Agreement, the terms and provisions of this Amendment shall govern. In all other
respects, the Credit Agreement, as amended and supplemented hereby, shall remain
in full force and effect.
     8. COUNTERPARTS; EFFECTIVENESS. This Amendment may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which when so executed and delivered shall be deemed to be an original. All
such counterparts, taken together, shall constitute but one and the same
Amendment. This Amendment shall become effective upon (a) the payment of any
amounts due and payable pursuant to Section 6, (b) execution by Borrower and
delivery to Bank of a counterpart of this Amendment, and (c) execution by Bank
of a counterpart of this Amendment.

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of
the date first set forth above.

              COMERICA BANK
 
       
 
  By:   /s/ Kenneth W. LeDoit
 
       
 
  Title:   FVP-TLS Division
 
            BROCADE COMMUNICATIONS SYSTEMS, INC.      
 
       
 
  By:   /s/ Richard Deranleau
 
       
 
  Title:   VP Finance & Treasurer
 
       
 
       

3